Townsend, Judge.
The exception here is to the judgment denying the motion for new trial on the general grounds. The conviction of the defendant, Sam Brown, in the Superior Court of Walton County for the offense of possessing illegal liquor raises the sole question of whether, such liquor having been found in the house where the defendant and his wife were living, and nothing else connecting the defendant with the liquor, the presumption that the possession of the liquor was that of the defendant as head of the house can be applied so as to authorize conviction where it conclusively appears that for “a short time” prior to the discovery of the liquor the defendant had been incarcerated in jail under a peace warrant. The same question was raised in Ridley v. State, 93 Ga. App. 557 (92 S. E. 2d 308) only by the statement of the defendant to the effect that he had just returned from a trip to Florida, which, as the court pointed out, the jury was not required to' accept. It was pointed out in that ease that proof that the liquor was found in the home of the, accused, he being the head of the house, raises a legal rebut-table presumption of his guilt, proof of which is sufficient to make out a prima facie case. Where, however, the premises are occupied by the defendant with others not members of his immediate family, the presumption does not obtain. See Harper v. State, 85 Ga. App. 252 (69 S. E. 2d 102). Put another way, it might be said that proof that the defendant and others who are not members of his household share the *714premises is a fact sufficient to. rebut the legal presumption of guilt. It appears in this case that at the time the premises were searched the defendant was in jail, and that the persons present at that time were the defendant’s wife and his brother-in-law. The latter was not a member of his household. The testimony of the sheriff in this regard is that the brother-in-law was “visiting there in the house” but it does not appear for what length of time he had been there. Under these circumstances, the evidence is just as consistent with the theory that the whisky was brought to the premises by the brother-in-law or another after the defendant was incarcerated as it is with the theory that it was placed there by the defendant or with his knowledge before he was incarcerated. Evidence which points equally to either of two opposing theories proves neither. Patrick v. State, 75 Ga. App. 687 (2) (44 S. E. 2d 297).
Decided June 17, 1959.
Roberts ■<& Roberts, Orrin Roberts, for plaintiff in error.
D. M. Pollock, Solicitor-General, contra.
The evidence was insufficient to support the verdict, and the trial court erred in denying the motion for new trial.

Judgment reversed.


Felton, C. J., Carlisle and Nichols, JJ., concur. Gardner, P. J., and Quillian, J., dissent.